DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                GEORGE VOIGT and JOYCE M. VOIGT,
                           Appellants,

                                     v.

                        NETTLES ISLAND, INC.,
                              Appellee.

                               No. 4D21-3349

                          [November 23, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Laurie E. Buchanan, Judge; L.T. Case No. 56-2020-CA-
001853.

   George Voigt, Jensen Beach, pro se.

   Mark D. Tinker and Mary Lou Cuellar-Stilo of Cole, Scott and Kissane,
P.A., Tampa, and Stuart P. Schneider of Cole, Scott and Kissane, P.A.,
West Palm Beach, for appellee.

PER CURIAM.

   The court has reviewed appellant’s brief and finds that no preliminary
basis for reversal has been demonstrated. The appeal is therefore affirmed
pursuant to Florida Rule of Appellate Procedure 9.315.

   Affirmed.

WARNER, DAMOORGIAN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.